Conviction is for felony theft with punishment of two years in the penitentiary.
This is a companion case to that of Rowe Walker, No. 7709, this day decided. The facts in the two cases are practically identical. We find no testimony of any character in the instant case which tends remotely to connect appellant with the offense charged against him outside the testimony of the accomplice witness Howard.
For the same reasons stated in the companion case the judgment in this case must be reversed and the cause remanded.
Reversed and remanded.